t c summary opinion united_states tax_court edward c rosa petitioner v commissioner of internal revenue respondent docket no 8299-03s filed date edward c rosa pro_se miriam c dillard for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for and an addition_to_tax under sec_6651 of dollar_figure after petitioner’s concession of unreported income of dollar_figure the issues for decision are whether petitioner is entitled to itemized_deductions of dollar_figure is entitled to deduct business_expenses of dollar_figure and is liable for the addition_to_tax for failure_to_file timely a federal_income_tax return background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received in evidence are incorporated herein by reference at the time the petition was filed petitioner resided in vega alta puerto rico petitioner filed on date a federal_income_tax return for the return failed to report dollar_figure of nonemployee income earned by petitioner in from j s floor covering j s after the statutory_notice_of_deficiency in this case was issued petitioner submitted to respondent a form 1040x amended u s individual_income_tax_return reporting the dollar_figure of nonemployee income omitted from his tax_return the amended_return also reported for the first time on schedule a itemized_deductions itemized_deductions of dollar_figure and on schedule c profit or loss from business business_expense deductions of dollar_figure discussion because petitioner failed to meet the requirements of sec_7491 the burden_of_proof does not shift to respondent in this case on the issues of itemized and business_expense deductions itemized_deductions tax deductions are a matter of legislative grace with a taxpayer bearing the burden of proving entitlement to the deductions claimed rule a 503_us_79 292_us_435 taxpayers bear the burden of substantiating the amount and purpose of any claimed deduction see 65_tc_87 affd per curiam 540_f2d_821 5th cir taxpayers are required to maintain sufficient records to establish the amounts of income and deductions sec_6001 116_tc_438 sec_1_6001-1 income_tax regs petitioner therefore must produce evidence that he is entitled to the deductions he claims at trial petitioner offered no evidence to support his claim for itemized_deductions mostly unreimbursed employee_expenses he stated that he worked for j s during the tax_year doing maybe three projects for them to get on my feet he then found a better job with a service_department in upstate new york he said petitioner testified that in moving from new york to puerto rico he lost nine boxes of documents he testified that the amounts deducted on the return are estimates petitioner however failed to explain how he arrived at his estimates this court is not bound to accept a taxpayer’s unverified and self-serving testimony 394_f3d_1030 8th cir affg tcmemo_2003_212 112_tc_183 because petitioner has failed to corroborate his testimony or provide any substantiation to support his itemized_deductions we sustain respondent’s position with respect to the itemized_deductions schedule c expenses sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business generally no deduction is allowed for personal living or family_expenses see sec_262 the taxpayer must show rule a that any claimed business_expenses were incurred primarily for business rather than social reasons see 72_tc_433 to show that the expense was not for personal reasons the taxpayer must show that the expense was incurred primarily to benefit his business and there must have been a proximate relationship between the claimed expense and the business see id where a taxpayer has established that he has incurred a trade_or_business expense failure to prove the exact amount of the otherwise deductible item may not be dispositive generally unless precluded by sec_274 the court may estimate the amount of such an expense and allow the deduction to that extent 255_f2d_128 10th cir affg 27_tc_413 39_f2d_540 2d cir in order for the court to estimate the amount of an expense however there must be some basis upon which an estimate may be made 85_tc_731 without such a basis an allowance would amount to unguided largesse 245_f2d_559 5th cir in this case where petitioner presented no evidence in support of his claimed business_expenses there is an insufficient basis upon which to estimate whether and to what extent he incurred business_expenses addition_to_tax under sec_6651 respondent bears the burden of production with respect to an addition_to_tax sec_7491 in order to meet this burden respondent must produce evidence sufficient to establish that it is appropriate to impose the addition_to_tax higbee v commissioner supra pincite the parties agree that petitioner’s tax_return was not filed until date respondent has met his burden of production under sec_7491 with respect to imposing the addition_to_tax under sec_6651 it is then petitioner’s burden to prove that he had reasonable_cause and lacked willful neglect in not filing his return timely see 469_us_241 higbee v commissioner supra sec_301_6651-1 proced admin regs because petitioner failed to offer any evidence of reasonable_cause and lack of willful neglect for his failure_to_file timely respondent’s determination that he is liable for the addition_to_tax under sec_6651 is sustained respondent’s determinations in the notice_of_deficiency are in all respects sustained reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
